Name: 2010/274/CFSP: Council Decision 2010/274/CFSP of 12 May 2010 amending and extending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah)
 Type: Decision
 Subject Matter: politics and public safety;  international security;  European construction
 Date Published: 2010-05-13

 13.5.2010 EN Official Journal of the European Union L 119/22 COUNCIL DECISION 2010/274/CFSP of 12 May 2010 amending and extending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28 and 43(2) thereof, Whereas: (1) On 25 November 2005, the Council adopted Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (1). (2) On 10 November 2008, the Council adopted Joint Action 2008/862/CFSP (2) amending Joint Action 2005/889/CFSP and extending it until 24 November 2009. (3) On 20 November 2009, the Council adopted Joint Action 2009/854/CFSP (3) amending Joint Action 2005/889/CFSP and extending it until 24 May 2010. (4) EU BAM Rafah should be further extended until 24 May 2011 on the basis of its current mandate. (5) It is necessary to lay down the financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 25 May 2010 to 24 May 2011, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2005/889/CFSP is hereby amended as follows: 1. The first paragraph of Article 2 is replaced by the following: The aim of EU BAM Rafah is to provide a Third Party presence at the Rafah Crossing Point in order to contribute, in cooperation with the Unions institution-building efforts, to the opening of the Rafah Crossing Point and to build up confidence between the Government of Israel and the Palestinian Authority.; 2. Article 4a(2) is replaced by the following: 2. The Civilian Operation Commander, under the political control and strategic direction of the Political and Security Committee (PSC) and the overall authority of the High Representative of the Union for Foreign Affairs and Security Policy (HR), shall exercise command and control of EU BAM Rafah at the strategic level.; 3. Article 5(1) is deleted and the remaining paragraphs are renumbered accordingly; 4. Article 8(1) is replaced by the following: 1. Where required, the status of EU BAM Rafah personnel, including, where appropriate, the privileges, immunities and further guarantees necessary for the completion and smooth functioning of EU BAM Rafah shall be subject of an agreement to be concluded in accordance with the procedure laid down in Article 218 of the Treaty on the Functioning of the European Union.; 5. Article 9(3) and (4) is replaced by the following: 3. The Civilian Operation Commander, under the political control and strategic direction of the PSC and the overall authority of the HR, is the commander of EU BAM Rafah at strategic level and, as such, shall issue instructions to the Head of Mission and provide him with advice and technical support. 4. The Civilian Operation Commander shall report to the Council through the HR.; 6. Article 10(1) is replaced by the following: 1. The PSC shall exercise, under the responsibility of the Council, political control and strategic direction of the mission. The Council hereby authorises the PSC to take the relevant decisions for this purpose in accordance with Article 38 of the Treaty. This authorisation shall include the powers to appoint a Head of Mission, upon a proposal from the HR, and to amend the OPLAN. It shall also include powers to take subsequent decisions regarding the appointment of the Head of Mission. The powers of decision with respect to the objectives and termination of the mission shall remain vested in the Council.; 7. Article 11(4) is replaced by the following: 4. Detailed arrangements regarding the participation of third States shall be subject of an agreement to be concluded in accordance with the procedures laid down in Article 218 of the Treaty on the Functioning of the European Union. Where the EU and a third State have concluded an agreement establishing a framework for the participation of this third State in the EU crisis management operations, the provisions of such an agreement shall apply in the context of EU BAM Rafah.; 8. Article 13(1) is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to the mission for the period from 25 May 2010 to 24 May 2011 shall be EUR 1 950 000.; 9. Article 14(1) is replaced by the following: 1. The Council and the Commission shall, each in accordance with their respective powers, ensure consistency between the implementation of this Joint Action and Unions external action in accordance with Article 21(3) of the Treaty. The Council and the Commission shall cooperate to this end.; 10. Article 15 is replaced by the following: Article 15 Release of classified information 1. The HR is authorised to release to third States associated with this Joint Action, as appropriate and in accordance with the operational needs of the mission, EU classified information and documents up to the level RESTREINT UE  generated for the purposes of the mission, in accordance with the Councils security regulations. 2. In the event of a specific and immediate operational need, the HR is also authorised to release to the local authorities EU classified information and documents up to the level RESTREINT UE  generated for the purposes of the mission, in accordance with the Councils security regulations. In all other cases, such information and documents shall be released to the local authorities in accordance with the procedures appropriate to their level of cooperation with the EU. 3. The HR is authorised to release to third States associated with this Joint Action and to the local authorities EU non-classified documents related to the deliberations of the Council with regard to the mission covered by the obligation of professional secrecy pursuant to Article 6(1) of the Councils Rules of Procedure (4). 11. The second paragraph of Article 16 is replaced by the following: It shall expire on 24 May 2011.; 12. Article 17 is replaced by the following: Article 17 Review This Joint Action shall be reviewed by 15 April 2011.; 13. The third paragraph of Article 18 shall be deleted. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 May 2010. For the Council The President M. Ã . MORATINOS (1) OJ L 327, 14.12.2005, p. 28. (2) OJ L 306, 15.11.2008, p. 98. (3) OJ L 312, 27.11.2009, p. 73. (4) Council Decision 2009/937/EU of 1 December 2009 adopting the Councils Rules of Procedure (OJ L 325, 11.12.2009, p. 35).;